Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Odame et al (US 2018/0199855 in view of Almogy et al (US 2013/0318027).
Regarding claims 1, 18 and 37, Odame et al disclose a system for identifying a condition of a user comprising asthma. A treatment apparatus comprising asthma management system 50 is configured to be manipulated by the user for performing an exercise. In addition, FIG. 7 shows a wearable monitor 600 for autonomous detection of asthma symptoms and inhaler use. 

Sensor 100 is configured to sense one or more characteristics of an anatomical structure of the user to detect coughs, wheezes and inhaler use when attached to a user. Sensor 100 is attached to a user's (patient's) body. 
Processing device 106 is communicatively coupled to memory 108. Processor 106 executes machine readable instructions of firmware 120, stored within memory 108, to digitize and evaluate electrical signal 105 The memory 108 includes computer readable instructions that, when executed by the processing device 106, cause the processing device to: receive, from the sensors 100, one or more sensor inputs representative of the one or more of characteristics of the anatomical structure.
Odame et al do not disclose the processor calculates an infection probability of a disease based on the one or more characteristics of the anatomical structure.
Almogy et al teach medical information module 24 for retrieves and processes medical information and probability calculator 26 calculates probability attributes.
One of ordinary skill in the art would have found it obvious to combine the teaching of Almogy et al with the device of Odame et al to calculate an infection probability of a disease based on the one or more characteristics of the anatomical structure and output, to the interface, a representation of the infection probability.

Regarding claims 2, 19 and 30, Odame et al disclose the processing device 106 is configured to identify, one or more characteristics associated with the anatomical structure that is diseased. See paragraph [0028].  
Regarding claim 3, Odame et al disclose the processing device is configured to diagnose, based on the one or more characteristics, a presence of the disease. See paragraph [0073].  Almogy et al teach the infection probability correlates with the probability of the disease being diagnosed by a medical professional as an expert opinion. See paragraph [0077]. 
Regarding claims 4 and 21, Almogy et al disclose, in response to a disease-causing agent, recommending a course of action based on a statistical confidence. The skilled artisan would have found it obvious to use this teaching to configure the processing device 106 to output to the interface, a recommendation for a treatment plan based on at least one of the infection probability and the diagnosis. It would have been obvious to provide this configuration because a recommended treatment plan is an obvious procedure related to clinical testing for furthering a patient’s health.
Regarding claim 5, Odame et al disclose the interface is configured to present an audible signal representative of the infection probability.  Firmware 120 operates to make detected 
Regarding claims 6, 23 and 29, Almogy et al teach generating an infection alert if a probability of infection of a person by an infectious disease exceeds a threshold. See paragraph [0021] in Almogy et al.
The skilled artisan would have found it obvious in view of this Almogy et al teaching to configure the processing device 106 in Odame et al to: selectively identify a threshold infection probability; and selectively identify the infection probability being at least equal to the threshold infection probability.  
Regarding claims 7, 8 and 24, Odame et al disclose the interface is associated with one or more of the treatment apparatus and a medical professional. Protocol firmware processes detected asthma symptoms and inhaler usage recorded in the asthma diary to determine if asthma is controlled, and if asthma is not determined controlled, determines if a treatment change is authorized; if treatment change is authorized the treatment change is displayed in human-readable form. See paragraph [0010] in Odame et al. 
Regarding claims 9 and 25, Odame et al disclose the visit comprises a telemedicine-enabled appointment using a doctor’s computer, the telemedicine-enabled appointment characterized by the medical professional and the user not being in direct physical proximity to each other.  

Step 726 is a decision in Odame et al. If, in step 726, method 700 determines that data is to be offloaded, method 700 continues with step 728; otherwise, method 700 continues with step 720. In step 728, method 700 offloads data from the event buffer to an external device. In one example of step 728, processor executes machine readable instructions of signal processing and communications firmware 660 to retrieve one or more events 682 from event buffer 680 and sends these events, via optional communication transceiver 690, to an external computer, such as a doctor's computer. See paragraph [0067].
Regarding claim 10, Odame et al disclose the disease is defined as an infection related to injury of the anatomical structure, throat 204 or lungs.  
Regarding claim 11, Odame et al disclose the processing device 106 is configured to: receive, from the interface, one or more inputs; and generate, based on one or more of the one or more inputs 110 and the one or more sensor inputs 130, the infection probability.  Firmware 160 thereby processes extracted features from relevant signal 124 and generates events 182 with a probability.
Regarding claim 12, Odame et al disclose the one or more inputs comprise one or more of an indication, associated with the user, of a mobility of a structure, the lungs and throat.  
Regarding claims 13 and 28, Odame et al disclose the one or more characteristics are defined as an etiological characteristic comprising a cough, and the processing device 106 is 
Regarding claim 14, Odame et al disclose the one or more etiological characteristics comprise at least an injury associated with the structure of the lungs or throat.  
Regarding claims 15, 22 and 26, Odame et al disclose the one or more sensor inputs comprises sound measurement information as an audible signal representative of the infection probability.
Regarding claims 16 and 27, Almogy et al teach generating a baseline profile for each user defined by a set of parameters collected from the one or more characteristics. The generated baseline comprises a normal baseline characteristic and a disease characteristic. See paragraphs [0131], [0152], and [0158]. The parameters used to create the baseline profile include sensor data, and an infection probability of a disease is generated based on the one or more characteristics, the baseline characteristic and the disease characteristic. See paragraphs [0126] and [0127].  
Regarding claim 17, Almogy et al disclose the baseline profile includes data collected from a device microphone. The baseline characteristic represents a state of the anatomical structure without the disease characteristics. See paragraph [0127]. 
Regarding claim 20, Almogy et al disclose a system based on correlating clinical samples diagnosed to user symptoms at a location in a given time. See paragraph [0182]. One of ordinary skill in the art would have found it obvious to diagnosis a presence of a disease based on the one or more characteristics, wherein the infection probability correlates with the probability of the disease being diagnosed by a medical professional.  

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/3/2022